Case 5:17-cv-11149-JEL-EAS ECF No. 60-1 filed 04/30/19     PageID.851    Page 1 of 1



       ATTORNEY SETTLEMENT CONFERENCE PREPARATION

   • Prior to the settlement conference, discuss with client:
         o His/her goals and interests;
         o His/her preliminary bottom-line settlement offer/demand;
         o The strengths and the weaknesses of the case;
         o The risks/benefits of not settling, including:
                dismissal/summary judgment;
                emotionally difficult, legally difficult and/or lengthy trial;
                judgment by a jury of strangers with various backgrounds,
                    perspectives and biases;
                unfavorable verdict, including as applicable:
                      • no cause
                      • high damage award
                risks and length associated with appeals;
                accumulation of costs.
   • Prepare client by explaining:
         o The settlement conference process;
         o That Judge Stafford will maintain confidentiality of discussions;
         o That the conference may be emotionally difficult;
         o That Judge Stafford will bluntly address weaknesses of his/her
            case;
         o That client should come to settlement conference with an open,
            creative and flexible mind for finding common ground;
         o That the opposing party’s perspective is equally important.

  Attorneys and clients alike must be honest with Judge Stafford and
  refrain from posturing.
